Foster, J.
If the location made in 1861 became void by the
operation of St. 1862, c. 203, no objection can be made to the new location. If it remained valid, we fail to perceive any legal injury produced by the re-location. If it was deemed doubtful whether the original location had or had not become inoperative, we are aware of no objection to a new laying out. Qudcunque ,-id datd, the petitioners have sustained no substantial injury, and a petition for a certiorari is always addressed to the discretion of the court. Rutland v. County Commissioners, 20 Pick. 71. Petition dismissed with costs.